Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to the request for continued examination and amendment to U.S. Patent application 15483665, filed on 4/5/2021. This application was originally filed on 4/10/2017. This application claims priority to U.S. Patent Application 13/689203, now U.S. Patent 9621369, which claims priority to Korean applications KR10-2011-0126277 Filing Date 11/29/2011 and KR10-2012-0077921 Filing Date 07/17/2012.
	This action is made non-final.
Claims 11-19 are pending in this case. Claims 11, 18, and 19 are independent claims. Claims 1-10 were previously cancelled. 


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 18 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “[w]herein the setting of the second type of device is a setting that is provided by the second type of device and not by the first type of device.” This is held to constitute a negative limitation which requires that it be specifically stated within the specification. The examiner cannot find support for this limitation in the instant disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11, 12, and 14-19 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pre-grant Publication 20010030597(Inoue) in view of U.S. Pre-grant Publication 20120274863 (Chardon) and in further view of the description of the Control 4 home automation system available at http://www.control4.com/residential/solutions/ as of November 14, 2011 (Control 4).

11. (Currently Amended) Control 4 discloses A user terminal comprising:
 a display;
and a controller configured to:
receive a user input for selecting a plurality of controlled devices comprising a first device and a second device,; 
request first [control command] information the second device; (See Inoue at [0014] where the control of a plurality of devices is disclosed. See particularly Fig. 15 where a plurality of devices are disclosed).
and control the display to display a user interface (UI) including a first area for displaying the current state  of the first control function of the first device and a second area for displaying a current state of the at least one corresponding control function of the second device, (See again Inoue at [0014] where it is stated that “For example, when lighting is selected as a type of the controlled device, the state of all the lighting equipment in a house can be seen, so that 
a light inadvertently left on can be easily found.” This is held to teach the limitation of state in formation of multiple devices.). 
to a server or receive the [control command] information (See Inoue at [0011] where a server is disclosed.) 

The devices are of different types and wherein the first type of device is a different type of device than the second type of device. (See Inoue at [0065] and Fig. 6 where presented is an example of a control interface. In Fig. 6 demonstrated are a plurality of instruments of various types and a plurality of functions for said devices.)

Inoue may not specifically disclose Requesting control command information from the first device and the second control command information from the second device;  .
from the first device and second control command information from the second device, wherein the first control command information corresponds to a first function of the first device and the second control command information corresponds to a second function of
Chardon discloses these limitations (See Chardon at Figure 9 wherein a system of determining and based upon control information a selection of controlled functions of a device is disclosed. See also Chardon at [0023] where control command information, specifically whether or not the device is currently in use, is utilized in making an inference about relative activities. 
See Chardon at [0052] where a non-limiting plurality of devices that may be controlled by the remote device are listed, and it is stated that “any number of external devices may be controlled by the present invention as can be accomplished with conventional 
See Chardon at [0065] where it is disclosed that relevant devices for control display may be inferred.
See Chardon at [0076] where it is more specifically described how display a tailored group of controllable devices.) 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Chardon and Inoue. The two are analogous to the Applicant’s invention in that both relate to user interfaces for controlling home environments. The motivation to utilize the functions of the display described in Chardon as part of the controller in Inoue would have been that Chardon teaches at [0060] that the control could be a sophisticated screen device, such as a tablet. Therefore, using a controller like the display in Inoue would have been consistent with Chardon’s teaching at [0011] a remote control system that can be applied to multiple devices in an expandable manner.

Inoue and Chardon do not disclose the following disclosed by Control 4:
control function is a function for controlling a setting of the first type of device and the second control function is a function for controlling a setting of the second type of device,
wherein the setting of the first type of device is a setting that is provided by the first type of device and not by the second type of device, and 
Wherein the setting of the second type of device is a setting that is provided by the second type of device and not by the first type of device. (This limitation is held to be taught when two functions, one from the lighting system, and one from the climate control system, are simultaneously controlled by an interface. See again Control 4 page 1  under the title “A low-budget big-bang production” where it is disclosed that a user may create a one-touch scene option to optimize the lighting, window shading, and adjust the temperature for optimal movie viewing.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Control 4 and Inoue. The two are analogous to the Applicant’s invention in that both relate to user interfaces for controlling home environments. The motivation to utilize the functions of the display described in Control 4 in Inoue would have been creating a comfortable environment for the user which is taught in the cited sections of Control 4 to involve environmental factors controlled by a variety of devices.


12. (Previously Presented) Control 4, Inoue, and Chardon disclose the limitations of Claim 11.
Inoue discloses, wherein the controller is further configured to:
Transmit at least one of the first control information and the second control information to the server through a communicator;
receive recommendation information comprising information regarding the plurality of controlled devices and at least one corresponding control function based on at least one of the first control information and the second control information from the server; (See Chardon at [0074] where an activity mode is selected.)
and display a list of the plurality of controlled devices and the at least one corresponding control function in the received recommendation information. (See Chardon at [0076] where the display of icons based upon the devices implied in the selected mode is disclosed.
See also Chardon at [0027] where it is stated that “[i]n embodiments, the processor of the display device may be configured to detect a current operational state of the other device and to change the UI for the other device based on the operational state of the other device.”) 

14. (Previously Presented) Control 4, Inoue, and Chardon disclose the limitations of Claim 12.
Chardon discloses wherein the recommendation information comprises information regarding a plurality of controlled devices that are controlled together at a value higher than a preset value. (Chardon at [0073] states provides an example where the system will “prioritize displayed command icons based on expected input.” This is held to teach the limitation of a plurality of items controlled together at higher value. These represent devices and functions of the devices.).

15. (Previously Presented) Control 4, Inoue, and Chardon disclose the limitations of Claim 12.
Chardon discloses wherein the recommendation information comprises information regarding a plurality of control functions that are controlled together at a value higher than a preset value. (Inoue at [0073] states provides an example where the system will “prioritize displayed command icons based on expected input.” This is held to teach the limitation of a plurality of items controlled together at higher value. These represent devices and functions of the devices.).

16. (Previously Presented) Control 4, Inoue, and Chardon disclose the limitations of Claim 12.
Chardon discloses wherein the recommendation information comprises information regarding at least one controlled device corresponding to an activity mode selected by a user. (See Chardon at [0074] where activity modes including “watch TV” are disclosed.)

17. (Previously Presented) Control 4, Inoue, and Chardon disclose the limitations of Claim 12.
Chardon discloses wherein the controller is further configured to change the UI based on the at least one of the first control information and the second control information. 15 (See Chardon at [0027]: “In embodiments, the processor of the display device may be configured to detect a current operational state of the other device and to change the UI for the other device based on the operational state of the other device.”)

18. (Currently Amended) Inoue discloses a user interface (UI) providing method, comprising:
receive a user input for selecting a plurality of controlled devices comprising a first device and a second device, wherein the first device and the second device are assigned to a first device group; 
request [control command] information corresponding to at least one control function of the first device and the second device [to a server]; (See Inoue at [0014] where the control of a plurality of devices is disclosed. See particularly Fig. 15 where a plurality of devices are disclosed).
and control the display to display a user interface (UI) including a first area for controlling the of the first device and a second area for displaying current state of the first control function of the second device, (See again Inoue at [0014] where it is stated that “For example, when lighting is selected as a type of the controlled device, the state of all the lighting equipment in a house can be seen, so that a light inadvertently left on can be easily found.” This is held to teach the limitation of state in formation of multiple devices.). 
to a server or receive the [control command] information from the server;   (See Inoue at [0011] where a server is disclosed.)
The devices are of different types and wherein the first type of device is a different type of device than the second type of device. (See Inoue at [0065] and Fig. 6 where presented is an example of a control interface. In Fig. 6 demonstrated are a plurality of instruments of various types and a plurality of functions for said devices.)

Inoue may not specifically disclose Requesting control command information from the first device and the second control command information from the second device;  .
from the first device and second control command information from the second device, wherein the first control command information corresponds to a first function of the first device and the second control command information corresponds to a second function of
Chardon discloses these limitations (See Chardon at Figure 9 wherein a system of determining and based upon control information a selection of controlled functions of a device is disclosed. See also Chardon at [0023] where control command information, specifically whether or not the device is currently in use, is utilized in making an inference about relative activities. 
See Chardon at [0052] where a non-limiting plurality of devices that may be controlled by the remote device are listed, and it is stated that “any number of external devices may be controlled by the present invention as can be accomplished with conventional remote control devices.” This teaches the limitation of pulling command and control information for a plurality of devices.
See Chardon at [0065] where it is disclosed that relevant devices for control display may be inferred.
See Chardon at [0076] where it is more specifically described how display a tailored group of controllable devices.)

Inoue and Chardon do not disclose the following disclosed by Control 4:
control function is a function for controlling a setting of the first type of device and the second control function is a function for controlling a setting of the second type of device,
wherein the setting of the first type of device is a setting that is provided by the first type of device and not by the second type of device, and 
Wherein the setting of the second type of device is a setting that is provided by the second type of device and not by the first type of device. (This limitation is held to be taught when two functions, one from the lighting system, and one from the climate control system, are simultaneously controlled by an interface. See again Control 4 page 1  under the title “A low-budget big-bang production” where it is disclosed that a user may create a one-touch scene option to optimize the lighting, window shading, and adjust the temperature for optimal movie viewing.)



19. (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a program for executing a method, the method comprising:
receive a user input for selecting a plurality of controlled devices comprising a first device and a second device, wherein the first device and the second device are assigned to a first device group; 
request [control command] information corresponding to at least one control function of the first device and the second device [to a server]; (See Inoue at [0014] where the control of a plurality of devices is disclosed. See particularly Fig. 15 where a plurality of devices are disclosed).
and control the display to display a user interface (UI) including a first area for controlling the at least one corresponding control function of the first device and a second area for displaying current state of the at least one corresponding control function of the second device, (See again Inoue at [0014] where it is stated that “For example, when lighting is selected as a type of the controlled device, the state of all the lighting equipment in a house can be seen, so that 
 

Inoue discloses a server or receive the [control command] information from the server;   (See Inoue at [0011] where a server is disclosed.)

The devices are of different types and wherein the first type of device is a different type of device than the second type of device. (See Inoue at [0065] and Fig. 6 where presented is an example of a control interface. In Fig. 6 demonstrated are a plurality of instruments of various types and a plurality of functions for said devices.)

Inoue may not specifically disclose Requesting control command information from the first device and the second control command information from the second device;  .
from the first device and second control command information from the second device, wherein the first control command information corresponds to a first function of the first device and the second control command information corresponds to a second function of
Chardon discloses these limitations (See Chardon at Figure 9 wherein a system of determining and based upon control information a selection of controlled functions of a device is disclosed. See also Chardon at [0023] where control command information, specifically whether or not the device is currently in use, is utilized in making an inference about relative activities. 

See Chardon at [0065] where it is disclosed that relevant devices for control display may be inferred.
See Chardon at [0076] where it is more specifically described how display a tailored group of controllable devices.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Chardon and Inoue. The two are analogous to the Applicant’s invention in that both relate to user interfaces for controlling home environments. The motivation to utilize the functions of the display described in Chardon as part of the controller in Inoue would have been that Chardon teaches at [0060] that the control could be a sophisticated screen device, such as a tablet. Therefore, using a controller like the display in Inoue would have been consistent with Chardon’s teaching at [0011] a remote control system that can be applied to multiple devices in an expandable manner.
Inoue and Chardon do not disclose the following disclosed by Control 4:
control function is a function for controlling a setting of the first type of device and the second control function is a function for controlling a setting of the second type of device,
wherein the setting of the first type of device is a setting that is provided by the first type of device and not by the second type of device, and 
Wherein the setting of the second type of device is a setting that is provided by the second type of device and not by the first type of device. (This limitation is held to be taught when two functions, one from the lighting system, and one from the climate control system, are simultaneously controlled by an interface. See again Control 4 page 1  under the title “A low-budget big-bang production” where it is disclosed that a user may create a one-touch scene option to optimize the lighting, window shading, and adjust the temperature for optimal movie viewing.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Control 4 and Inoue. The two are analogous to the Applicant’s invention in that both relate to user interfaces for controlling home environments. The motivation to utilize the functions of the display described in Control 4 in Inoue would have been creating a comfortable environment for the user which is taught in the cited sections of Control 4 to involve environmental factors controlled by a variety of devices.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they moot in view of the present grounds of rejection because they do not address the current grounds of rejection.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20040090315-A1 05-2004 Mackjust, Tyson James
US-20060203295-A1 09-2006 D'Silva; William T.
US-20060080408-A1 04-2006 Istvan; Anthony F.
US-10156959-B2 12-2018 Fulker; Jim
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
5/21/2021



					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175